Citation Nr: 0701998	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION


The veteran served on active duty from June 1968 to June 
1970, from September 1972 to September 1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for a low back 
disorder, claimed as spinal stenosis.  He contends that while 
he was serving in Lia Kae, Vietnam, in 1968, he was blown off 
a building when an ammunition storage area blew up.  He 
alleges that he injured his back during this incident, and 
was subsequently hospitalized for treatment of this condition 
for one to three weeks.

After reviewing the veteran's claims folders, the Board finds 
that the veteran's complete service medical and service 
personnel records are not of record.  In a January 2005 
letter, the RO outlined their efforts to obtain the veteran's 
service medical records, and indicated that these efforts had 
not been successful.  In a statement from the veteran 
received thereafter, he states that upon contacting the 
National Personnel Records Center (NPRC), he was told that 
his service medical records had been forwarded to VA in 2003.  
Accordingly, the RO must contact NPRC to determine if the 
records were indeed sent to VA, who made the request, and to 
whom, or what facility were the records mailed.  

VA has a heightened duty to assist a veteran in developing 
his claims when his records have been lost or destroyed.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Russo 
v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Based upon its review of the 
veteran's claims folders, the Board finds there is a further 
duty to assist the veteran with his claim herein.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that the veteran did not receive notice 
concerning alternative forms of records that could be 
submitted in support of his claim, despite the absence of his 
service medical records.  Thus, the RO should advise the 
veteran about alternate sources of evidence.  See M21-1, Part 
III, Chapter 4.25.

A review of the veteran's claims folders also revealed 
additional post service treatment records that should be 
obtained.  Treatment reports, dated in 1993, note the 
veteran's complaints of back pain dating back to his reported 
inservice back injury 1968.  A treatment letter, dated in May 
1993, from A. Daus, M.D., noted that the veteran had "seen 
approximately fifty chiropractors who have had a variety of 
adjustment which improve him slightly and he seems to relapse 
frequently."  As the veteran's service medical records have 
not been located, treatment reports from these chiropractors 
may be very significant in substantiating the veteran's claim 
herein.  Thus, the veteran should be asked to identify any 
treatment he received for his low back prior to April 1993; 
and any records so identified, should be obtained by the RO.

The Board also finds that an additional VA examination is 
necessary to determine the etiology of the veteran's current 
low back disorder.  

Accordingly, the case is remanded for the following actions:

1.  Obtain the veteran's service 
personnel records and associate any 
records obtained with the veteran's 
claims file.   

2.  The RO must contact NPRC to determine 
if the records were previously sent to 
VA, who made the request, and to whom, or 
what facility, were the records mailed.  
If NPRC indicates that the records were 
previously sent to VA, all attempts to 
locate this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to secure named 
records the RO is unable to secure same, 
the RO must notify the veteran. 

3.  Advise the veteran that he can submit 
alternate evidence to support his 
contention that service connection for a 
low back disorder is warranted.  This 
evidence may take the following forms; 
however, the veteran may submit any other 
evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits; employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge; letters written during 
service; photographs taken during 
service; pharmacy prescription records 
and insurance examinations.  

4.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
low back disorder prior to May 1993.  The 
RO must then obtain copies of the related 
medical records that are not already in 
the claims folder.  

5.  Thereafter, the RO must afford the 
veteran a VA orthopedic examination to 
determine the current existence and 
etiology of any back disorder found.  If a 
low back disorder is found, after a 
thorough review of the veteran's claims 
file, including his available inservice 
and post service medical records, the 
examining physician must express an 
opinion as to the following:  

Whether it is at least as likely as 
not that the veteran's current low 
back disorder resulted from the 
injury claimed to have occurred 
during his active duty military 
service.

A complete rationale for all opinions 
must be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

7.  Thereafter, the RO must review the 
veteran's claim for service connection 
for a low back disorder, to include 
consideration of the applicability of 
38 U.S.C.A. § 1154 (West 2006).  If the 
claim remains denied, the RO must provide 
the veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


